Exhibit 10.3.4

 

UNIVISION COMMUNICATIONS INC.
2004 PERFORMANCE AWARD PLAN
DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”)
dated                        by and between Univision Communications Inc., a
Delaware corporation (the “Corporation”), and
                                                       (the “Director”)
evidences the nonqualified stock option (the “Option”) granted by the
Corporation to the Director as to the number of shares of the Corporation’s
Common Stock first set forth below.

 

Number of Shares of Common Stock:(1)                             

Award Date:                          

 

 

Exercise Price per Share:(1)

$                       

 

Expiration Date:(1),(2)                          

 

Vesting(1),(2)  [The Option shall become vested as to 25% of the total number of
shares of Common Stock subject to the Option on each of the first, second, third
and fourth anniversaries of the Award Date.]

 

The Option is granted under the Univision Communications Inc. 2004 Performance
Award Plan (the “Plan”) and subject to the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement (incorporated
herein by this reference) and to the Plan.  The Option has been granted to the
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Director.  Capitalized terms are defined
in the Plan if not defined herein.  The parties agree to the terms of the Option
set forth herein.  The Director acknowledges receipt of a copy of the Terms, the
Plan and the Prospectus for the Plan.

 

“DIRECTOR”

UNIVISION COMMUNICATIONS INC.

 

a Delaware corporation

 

 

 

 

 

 

Signature

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name

 

 

Title:

 

 

 

CONSENT OF SPOUSE

 

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Director agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

 

 

 

Signature of Spouse

Date

 

--------------------------------------------------------------------------------

(1)                                  Subject to adjustment under Section 7.1 of
the Plan.

(2)                                  Subject to early termination under
Section 4 of the Terms and Section 7.4 of the Plan.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1.                                      Vesting; Limits on Exercise; Incentive
Stock Option Status.

 

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover
page of this Option Agreement.  The Option may be exercised only to the extent
the Option is vested and exercisable.

 

•                  Cumulative Exercisability.  To the extent that the Option is
vested and exercisable, the Director has the right to exercise the Option (to
the extent not previously exercised), and such right shall continue, until the
expiration or earlier termination of the Option.

 

•                  No Fractional Shares.  Fractional share interests shall be
disregarded, but may be cumulated.

 

•                  Minimum Exercise.  No fewer than 10(1) shares of Common Stock
may be purchased at any one time, unless the number purchased is the total
number at the time exercisable under the Option.

 

•                  Nonqualified Stock Option.  The Option is a nonqualified
stock option and is not, and shall not be, an incentive stock option within the
meaning of Section 422 of the Code.

 

2.                                      Continuance of Service Required; No
Service Commitment.

 

The vesting schedule requires continued service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Option Agreement.  Partial service, even
if substantial, during any vesting period will not entitle the Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of services as provided in Section 4 below or
under the Plan.  Nothing contained in this Option Agreement or the Plan
constitutes a continued service commitment by the Corporation or interferes with
the right of the Corporation to increase or decrease the compensation of the
Director from the rate in existence at any time.

 

3.                                      Method of Exercise of Option.

 

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

•                  a written notice stating the number of shares of Common Stock
to be purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

•                  payment in full for the Exercise Price of the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation, or
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any non-cash payment) in shares of

 

--------------------------------------------------------------------------------


 

Common Stock already owned by the Director, valued at their Fair Market Value on
the exercise date, provided, however, that any shares initially acquired upon
exercise of a stock option or otherwise from the Corporation must have been
owned by the Director for at least six (6) months before the date of such
exercise;

 

•                  any written statements or agreements required pursuant to
Section 8.1 of the Plan; and

 

•                  satisfaction of the tax withholding provisions of Section 8.5
of the Plan.

 

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.

 

4.                                      Early Termination of Option.

 

4.1                               Possible Termination of Option upon Change in
Control.  The Option is subject to termination in connection with a Change in
Control Event or certain similar reorganization events as provided in
Section 7.4 of the Plan.

 

4.2                               Termination of Option upon a Termination of
Director’s Services.  Subject to earlier termination on the Expiration Date of
the Option or pursuant to Section 4.1 above, if the Director ceases to be a
member of the Board, the following rules shall apply (the last day that the
Director is a member of the Board, except as otherwise provided below, is
referred to as the Director’s “Severance Date”):

 

•                  other than as expressly provided below in this Section 4.2,
(a) the Director will have until the date that is twelve (12) months after his
or her Severance Date to exercise the Option (or portion thereof) to the extent
that it was vested on the Severance Date, (b) the Option, to the extent not
vested on the Severance Date, shall terminate on the Severance Date, and (c) the
Option, to the extent exercisable for the twelve-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the twelve-month period;

 

•                  if the Director ceases to be a member of the Board due to the
Director’s death or Total Disability, (a) the Option, to the extent not vested
on the Severance Date, shall become fully vested and exercisable as of the
Severance Date, (b) the Director (or his beneficiary or personal representative,
as the case may be) will have until the date that is twelve (12) months after
the Severance Date to exercise the Option, and (c) the Option, to the extent
exercisable for the twelve-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the twelve-month period

 

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

 

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1.  A termination of services
will not have occurred until the last day that the Director either or both
(1) is employed by and/or (2) renders services to the

 

--------------------------------------------------------------------------------


 

Corporation or a Subsidiary.  Pursuant to Section 6.1 of the Plan, if the
Director is not an employee of the Corporation or a Subsidiary or a member of
the Board, the Administrator shall be the sole judge of whether the Director
continues to render services for purposes of this Option Agreement.

 

5.                                      Non-Transferability.

 

The Option and any other rights of the Director under this Option Agreement or
the Plan are nontransferable and exercisable only by the Director, except as set
forth in Section 5.7 of the Plan.

 

6.                                      Notices.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 6.

 

7.                                      Plan.

 

The Option and all rights of the Director under this Option Agreement are
subject to, and the Director agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference.  In the event of
a conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern. 
The Director agrees to be bound by the terms of the Plan and this Option
Agreement (including these Terms).  The Director acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Option Agreement. 
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the
Director unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

8.                                      Entire Agreement.

 

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Director

 

--------------------------------------------------------------------------------


 

hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

9.                                      Governing Law.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

 

10.                               Effect of this Agreement.

 

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

11.                               Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12.                               Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

--------------------------------------------------------------------------------